Having failed to raise any objection to the adequacy of the plea allocution in the court of first instance, defendant has failed to preserve the issue for appellate review as a matter of law (People v Pellegrino, 60 NY2d 636). Furthermore, we conclude *777that a reversal is not warranted in the interest of justice (see, People v Harris, 61 NY2d 9).
We have considered the defendant’s remaining contentions and find them to be without merit (see, People v Morse, 62 NY2d 205; People v Vasquez, 104 AD2d 1012; People v Cates, 104 AD2d 895). Lazer, J. P., Gibbons, O’Connor and Weinstein, JJ., concur.